EXHIBIT 10.17

HYPERION THERAPEUTICS, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Hyperion Therapeutics, Inc. (the “Company”) hereby awards to Grantee the number
of restricted stock units specified and on the terms set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
in this Restricted Stock Unit Grant Notice (the “Grant Notice”) and in the
Restricted Stock Unit Agreement (the “Award Agreement”) and the Company’s 2012
Omnibus Incentive Plan (the “Plan”), both of which are attached hereto and
incorporated herein in their entirety.

 

Grantee:  

 

   Date of Grant:  

 

   Vesting Commencement Date:  

 

   Number of Restricted Stock Units:  

 

   Consideration:   Grantee’s services to the Company   

 

Vesting Schedule:                                            
                                         
                                                             .   Notwithstanding
the foregoing, vesting shall terminate upon Grantee’s termination of Service.
Issuance Schedule:   One share of Stock will be issued for each restricted stock
unit which vests at the time set forth in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, and understands and agrees to, this Grant Notice, the Award Agreement and
the Plan. Grantee further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Grantee and the Company regarding the Award and supersedes all prior
oral and written agreements on that subject, except that any written employment,
consulting, confidentiality, non-competition, non-solicitation and/or severance
agreement between Grantee and the Company or any Affiliate shall supersede the
Award Agreement with respect to its subject matter, except with respect to
Section 10 of the Award Agreement. By accepting this Award, Grantee consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

HYPERION THERAPEUTICS, INC.     GRANTEE: By:  

 

   

 

  Signature     Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Award Agreement, 2012 Omnibus Incentive Plan



--------------------------------------------------------------------------------

HYPERION THERAPEUTICS, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”) and in consideration of your
services, Hyperion Therapeutics, Inc. (the “Company”) has awarded you the number
of restricted stock units indicated in the Grant Notice (the “Award”) under its
2012 Omnibus Incentive Plan (the “Plan”). The Award is granted to you effective
as of the date of grant set forth in the Grant Notice (the “Date of Grant”).
Except as otherwise explicitly provided in the Grant Notice or this Agreement,
in the event of any conflict between the terms in the Grant Notice or this
Agreement and the Plan, the terms of the Plan shall control. Capitalized terms
not explicitly defined in the Grant Notice or this Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of Stock that is equal to the number of restricted
stock units indicated in the Grant Notice (the “Stock Units”). As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company (other than past and future services to the Company)
with respect to your receipt of the Award, the vesting of the Stock Units or the
delivery of the Stock to be issued in respect of the Award.

2. VESTING. Subject to the limitations contained herein and Section 10, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Service. Upon such termination of your Service, the Stock Units credited to the
Account that were not vested on the date of such termination will be forfeited
at no cost to the Company and you will have no further right, title or interest
in such Stock Units or the shares of Stock to be issued in respect of such
portion of the Award.

3. NUMBER OF STOCK UNITS AND SHARES OF STOCK.

(a) The number of Stock Units subject to your Award may be adjusted from time to
time for capitalization adjustments, as provided in Section 17.1 of the Plan.

(b) Any additional Stock Units that become subject to the Award pursuant to this
Section 3 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Stock Units covered by your Award.

(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Stock shall be created pursuant to this
Section 3. The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.

 

1.



--------------------------------------------------------------------------------

4. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Stock in
respect of your Award unless either (i) the shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to you in
accordance with Section 6 of this Agreement. After the shares have been issued
to you, you are free to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in such shares provided that any such actions are in
compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Stock to which you were entitled at the time of your death pursuant to this
Agreement.

6. DATE OF ISSUANCE. The Company will deliver to you a number of shares of Stock
equal to the number of vested Stock Units subject to your Award, including any
additional Stock Units received pursuant to Section 3 above that relate to those
vested Stock Units on the applicable vesting date(s). However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day. Notwithstanding the
foregoing, in the event that (i) you are subject to the Company’s policy
permitting employees and directors to sell shares only during certain “window
periods” in effect from time to time (the “Policy”) or you are otherwise
prohibited from selling shares of Stock on the open market and any shares
covered by your Award are scheduled to be delivered on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to you or a day on which you are permitted to sell shares of Stock
pursuant to a written plan that meets the requirements of Rule 10b5-1 under the
Exchange Act, as determined by the Company in accordance with the Policy, or
does not occur on a date when you are otherwise permitted to sell shares of
Stock on the open market, and (ii) the Company elects not to satisfy its tax
withholding obligations by withholding shares from your distribution, then such
shares shall not be delivered on such Original Distribution Date and shall
instead be delivered on the first business day of the next occurring open
“window period” applicable to you pursuant to the Policy (regardless of whether
you are still providing Service at such time) or the next business day when you
are not prohibited from selling shares of Stock on the open market, but in

 

2.



--------------------------------------------------------------------------------

no event later than the fifteenth (15th) day of the third calendar month of the
calendar year following the calendar year in which the shares covered by the
Award vest. Delivery of the shares pursuant to the provisions of this Section 6
is intended to comply with the requirements for the short-term deferral
exemption available under Treasury Regulations Section 1.409A-1(b)(4) and shall
be construed and administered in such manner. The form of such delivery of the
shares (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a capitalization adjustment as provided in Section 17.1 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Stock that are delivered to you in connection with your Award after such
shares have been delivered to you.

7. RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.

8. AWARD NOT A SERVICE CONTRACT.

(a) Your Service with the Company or an Affiliate is not for any specified term
and may be terminated by you or by the Company or an Affiliate at any time, for
any reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of your Award pursuant to
the schedule set forth in Section 2 herein or the issuance of the shares in
respect of your Award), the Plan or any covenant of good faith and fair dealing
that may be found implicit in this Agreement or the Plan shall: (i) confer upon
you any right to continue in the employ of, or affiliation with, the Company or
an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or the Plan; or (iv) deprive the Company or an Affiliate of the right
to terminate you at will and without regard to any future vesting opportunity
that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as a Service Provider at the will of the Company (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You further
acknowledge and agree that such a reorganization could result in the termination
of your Service, or the termination of Affiliate status of your employer and the
loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Service at any time, with or without cause and with or without
notice.

 

3.



--------------------------------------------------------------------------------

9. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; (iii) permitting you to enter into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Stock Units to satisfy the Withholding Taxes and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Stock from the shares of Stock issued or otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date shares of Stock are issued to you pursuant to Section 6) equal to
the amount of such Withholding Taxes; provided, however, that the number of such
shares of Stock so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Stock.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

10. CHANGE IN CONTROL. Notwithstanding the vesting schedule provided in the
Grant Notice, upon the consummation of a Change in Control, your Stock Units
will become 100% vested (i) if they are not assumed, or equivalent restricted
stock units are not substituted for the Stock Units, by the Company or its
successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control.

For purposes of your Award, “Involuntary Termination” means termination of your
Service by reason of (i) your involuntary dismissal by the Company or its
successor for reasons other than Cause or (ii) your voluntary resignation for
Good Reason. For purposes of your Award, “Good Reason” means (x) a material
reduction in your responsibilities from those in

 

4.



--------------------------------------------------------------------------------

effect immediately prior to the Change in Control; (y) a material reduction in
your base compensation, which includes your annual base salary and annual target
bonus opportunity, as of immediately prior to the Change in Control (or as the
same may be increased from time to time); or (z) the relocation of your
principal place of employment to a location more than 20 miles from your
principal place of employment as of the Change in Control (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations as of
immediately prior to the Change in Control, and which requires an increase in
your one-way commuting distance of at least 20 miles. To qualify as an
“Involuntary Termination” by reason of your voluntary resignation for Good
Reason, you must provide notice to the Company of any of the foregoing
occurrences of Good Reason within 90 days of the initial occurrence and the
Company shall have 30 days to remedy such occurrence, and you must actually
terminate your employment within 60 days of the Company’s failure to remedy such
occurrence.

11. LEAVES OF ABSENCE. For purposes of this Agreement, your Service does not
terminate when you go on a bona fide leave of absence that was approved by your
employer in writing if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
Your Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

12. FORFEITURE OF RIGHTS. If you should take actions in violation or breach of
or in conflict with any non-competition agreement, any agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate or any
confidentiality obligation with respect to the Company or any Affiliate or
otherwise in competition with the Company or any Affiliate, the Company has the
right to cause an immediate forfeiture of your rights under this Agreement.

In addition, if you have received vested shares of Stock during the two-year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of shares of Stock) in an amount determined as follows: (1) for any
shares of Stock that you have sold prior to receiving notice from the Company,
the amount will be the proceeds received from the sale(s), and (2) for any
shares of Stock that you still own, the number of shares of Stock you acquired
under this Agreement during such two year period.

13. CLAWBACK. This Award is subject to mandatory repayment by you to the Company
to the extent you are or in the future become subject to any Company “clawback”
or recoupment policy that requires the repayment by you to the Company of
compensation paid by the Company to you in the event that you fail to comply
with, or violate, the terms or requirements of such policy.

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting

 

5.



--------------------------------------------------------------------------------

requirement under the securities laws and you knowingly engaged in the
misconduct, were grossly negligent in engaging in the misconduct, knowingly
failed to prevent the misconduct or were grossly negligent in failing to prevent
the misconduct, you shall reimburse the Company the amount of any payment in
settlement of this Award earned or accrued during the 12-month period following
the first public issuance or filing with the United States Securities and
Exchange Commission (whichever first occurred) of the financial document that
contained such material noncompliance.

14. DATA PRIVACY. In order to administer the Plan, the Company may process
personal data about you. Such data includes, but is not limited to, information
provided in this Agreement and any changes thereto, other appropriate personal
and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.

By accepting this Award, you give explicit consent to the Company to process any
such personal data.

15. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

16. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting employees and directors
to sell shares only during certain “window periods” and the Company’s insider
trading policy, in effect from time to time.

17. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award, you consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

6.



--------------------------------------------------------------------------------

18. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

19. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd–Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law.

20. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

 

7.



--------------------------------------------------------------------------------

22. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

23. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

24. APPLICABLE LAW. This Agreement will be interpreted and enforced under the
laws of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

*            *             *            

This Restricted Stock Unit Agreement will be deemed to be signed by you upon the
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.

 

8.